DISMISS and Opinion Filed December 13, 2017




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-17-01286-CV

                     PETER BEASLEY, Appellant
                               V.
SOCIETY OF INFORMATION MANAGEMENT, DALLAS AREA CHAPTER, Appellee

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-16-03141

                             MEMORANDUM OPINION
                Before Chief Justice Wright, Justice Francis, and Justice Stoddart
                                Opinion by Chief Justice Wright
       Before the Court is appellant’s motion to dismiss the appeal. Appellant no longer wishes

to pursue this appeal. Accordingly, we grant the motion and dismiss the appeal. See TEX. R.

APP. P. 42.1(a)(1).




                                                   /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE


171286F.P05
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                      JUDGMENT

PETER BEASLEY, Appellant                          On Appeal from the 162nd Judicial District
                                                  Court, Dallas County, Texas
No. 05-17-01286-CV       V.                       Trial Court Cause No. DC-16-03141.
                                                  Opinion delivered by Chief Justice Wright.
SOCIETY OF INFORMATION                            Justices Francis and Stoddart participating.
MANAGEMENT, DALLAS AREA
CHAPTER, Appellee

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

    It is ORDERED that appellee SOCIETY OF INFORMATION MANAGEMENT,
DALLAS AREA CHAPTER, recover its costs of this appeal from appellant PETER BEASLEY.


Judgment entered December 13, 2017.




                                            –2–